Case 1:18-mc-00503-.]I\/|F Document 27 Filed 12/07/18 Page 1 of 4

|<eker. Van Nest & Peters LLP
U__ 633 Battery Street
\/AN N EST san Francisco, cA 94111-1309
___ 415 391 5400
§ PETERS keker.com

Deceniber ?, 2018

'1`he Honorable .lesse Ftlt'lnan

United States District Court for the Southern District ot`New York
Courtroorn 1105

40 Foley Square

New York, NY 1000?`

Re: LLE One, LLC, et al. v. Facebock_. Inc.

Dear .iudge Furman:

'1` he Non-Party subpoena recipientsl and Facebook, Inc. submit this joint letter brief in
support of the continued sealing ol` certain information and exhibits filed with the Court by l_.LE
One, LLC (“LLE One”). Facebook is currently a defendant in a class action lawsuit filed against
it by LLE One in federal court in California. On Noveniber 2. 2018, I..LE One filed a motion to
enforce subpoenas served on Non-Parties (the “Motion”). In support ol" its Motion, LLE ()ne
filed under seal tlu'ee exhibits and tiled redacted versions ot` its Melnoranduln ot`Law and an
accompanying Declaration referencing those three exhibits (collectively, the “Exhibits”).:

On Noveniber ?`, the Court ordered letter briefs in support ot` any continued sealing and
reclactions to be filed Within three business days oi`the Court’s ruling on the pending Motion.
The Court ruled on the l\/Iotion at a hearing on Deceniber 4, 2018 and ordered the parties to file
any papers in support of continued sealing at the same hearing.

As explained below, the Exhibits currently redacted or under seal should remain so because
they contain private, sensitive business int"ormation, some of which this Court already
determined can remain under seal. Moreover, because the Court announced that it did not
consider the Exhibits when deciding the l\/Iotion, the Exhibits are not considered “judicial
documents,” and thus no presumption of public access even applies. Even if a presumption of
access did apply, it Would be outweighed by the privacy interests oi` Facebook and Non-Parties.

 

l The subpoenaed entities are Helen Lin, Publicis Media, Starcoln MediaVest Group, Inc.,
Zenith Media Service, Inc., MediaVest Worldwide, Inc., and Digitas, lnc. (collectively, the
“Non-Parties” and individually, each a “Non-Party”].

_l See Dl<t. 2 attachments 1 (Redacted Memorandurn of Law); 2 (Redacted Deciaration of Geof`t`
Graber); and, Exh. F, Exh. G, and Exh. H.

Case 1:18-mc-00503-.]I\/|F Document 27 Filed 12/07/18 Page 2 of 4

Decem_ber 7, 2018
Page 2

I. No presumption of access attaches to the documents at issue.

At the December 4 hearing, the Court indicated that it did not consider the sealed exhibits in
deciding LLE One’s Motion. Consequently, these exhibits, including references to them in the
l\/Ieniorandum and Declaration, are not entitled to any presumption of public access and should
remain sealed

Although the Second Circuit has suggested that a presumption of access applies to “judicial
documents,” not all documents on the Court’s docket are °‘judicial documents.” The Second
Circuit has explained, “The mere filing of a paper or document With the court is insufficient to
render that paper a judicial document subject to the right of public access. ln order to be
designated a judicial document, the item filed must be relevant to the performance of the judicial
function and useful in the judicial process.” Lugosch v. Pyramz'd C()mpcmy ()_/`Um)ndaga, 435
F.3d 110, 119 (2d 2006) (citing U)?itea’ S/cu‘es v. Amodeo, 44 F.3d 131, 145 (2d Cir. 1995)). At
the December 4, 2018 hearing, the Court indicated that it did 1701 consider the three sealed
exhibits in deciding LLE One’s motion. Consequently, the exhibits and their contents Were not
“relevant to the performance of the judicial function and useful in the judicial process.” Lugosch,
435 F.3d at 1 19. As a result, the documents are not considered “judicial documents” and no
presumption of access attaches to them. Compare Empil"e Me/"C/mnts, LLC v. Merinojj(,` No. 16-
CV~9590 (JMF), 2018 WL 4062674, at *6 (S.D.N.Y. Aug. 27, 2018) (granting motion to seal
Where “the redacted information played little role in the Court’s decision”); 117 re Accem‘ Delighf
1171"1 le., No. 16-l\/IC~125 (JMF), 2018 WL 2849724, at *6 (S.D.N.Y. June 11, 2018) (“the
weight of any presumption is limited” where “the Court did not need to reference or otherwise
rely on the sealed exhibits or the redacted portions of Petitioners’ application and memorandum
of law”).

II. The privacy interests of the Non-Parties and Facebook outweigh the
presumption, if any, of access.

Even if a presumption of public access did attach to the Exhibits, the Court must “balance
competing considerations against it” including but not limited to “the privacy interests of those
resisting disclosure.” [d. at 120 (citing Um`fed Sfales v, Amodeo, 71 F.3d 1044, 1050 (2d Cir.
1995). This Court has recognized a privacy interest in “preventing the public disclosure of
private business figures and communications.” Low's Vz/I'ftor) Mcrllelier, S.A` v, My Other Bag,
]nc., 156 F. Supp. 3d 425, 445 (S.D.N.Y.), ajj"d, 674 F. App'x 16 (2d Cir. 2016), cer/. denied,

138 S. Ct. 221, 199 L. Ed. 2d 120 (2017). 3

 

3 See also S/cmda)'d lnv. C/iarle)'ed, lnc. v. F 1'17. lncl'z/S. RegL/lcllory Auth., No. 08-4922, 2009 WL
2778447, at *2 (2d Cir. 2009) (regulatory organization’s “interest in protecting confidential
business information Outweighs the qualified First Amendment presumption of public access”);
Ge/l) v. Am. Te/. & Te/. Co., 813 F. Supp. 1022, 1035 (S.D.N,Y. 1993) (granting motion to seal
because of“assertion that its competitors who do not now have this information could use it to
do [the disclosing party] competitive injury.”).

Case 1:18-mc-00503-.]I\/|F Document 27 Filed 12/07/18 Page 3 of 4

December 7, 2018
Page 3

The Exhibits contain confidential and proprietary information Whose disclosure could injure
Facebook and/or Publicis’s competitive standingl

¢ Exhibit F contains confidential communications between l\lon-Parties and Facebook
bearing upon the terms of their advertising relationship Additionally, Exhibit F contains
the personal contact information of Non~Party l\/ls. Lin,

0 Exhibit G contains an internal Facebook email that describes advertising partnerships
entered into between Facebook and Non-Parties as well as an identification of the
number of advertising clients testing certain marketing strategies. The document itself
notes that this is not public information

o Exhibit H contains a list ofNon-Party subsidiaries and their specific clients At the
December 4 hearing, the Court already held that this sort of information is so sensitive
that Non-Parties can redact client names in its document production to LLE One.
Consequently, such information should not have to be disclosed on the public docket.

These documents should all remain under seal. Exhibits F_G reveal sensitive details about
Facebook’s internal public relations processes, strategies for managing customer relationships,
and procedures for investigating and resolving customer complaints Disclosure of any of the
information described above Would harm Facebook’s competitive strategy by revealing to its
competitors valuable insights into how Facebook functions and the processes it uses to
successfully and profitany operate its platform For that reason, courts commonly maintain such
documents under seal. See Lc)uis Vul`f/‘on Ma//efl'e/‘ S.A. v. Stmny Merch. Co)‘p. , 97 F. Supp. 3d
485, 510~11 (S.D.N.Y. 2015) (sealing documents regarding “enf`orcement policies and
investigation information”); GQSMI`LE, lnc. v. Dr. .]()mlthan Levl`ne, D.M. D. P.C., 769 F. Supp.
2d 630, 649-50 (S.D.N.Y. 2011) (observing that “[d]ocuments falling into categories commonly
sealed are those containing . . . marketing plans”).

Exhibits F~H also reveal sensitive communications between Facebook and Non-Parties. lt is
Well established that such communications are exempted from public disclosure because
revealing those communications could “adversely [a]ffect” the business relationships of both the
party and non-party, and in so doing, harm their competitive standing Alexcma’er Ililel"active,
luc. v. Adorama, Inc., No. 12 CIV. 6608 PKC JCF, 2014 WL 4346174, at *2 (S.D.N.Y. Sept. 2,
2014); see also Chw‘c/i & Dwighl‘ Co. v. SPD Si/viss Precision Diclgnosfz‘cs GnrbH, No. 14-CV-
585 (AJN), 2017 WL 3605583, at *7 (S.D.N.Y. July 26, 2017) (sealing documents containing
“sensitive communications in furtherance ofa party’s business relationships with non-parties”).
For these reasons, Non-Parties and Facebook respectfully requests that the Court maintain
Exhibits F_H under seal.

Case 1:18-mc-00503-.]I\/|F Document 27

December 7, 2018
Page 4

Respectfully submitted,

KEKER, VAN NEST & PETERS LLP
Dc/vid Silbe)‘l
E/izabefh rl/[CC]().s'/cey
Cozmselfor Facel)ook, lnc.
STEPTOE & JOHNSON LLP

C/m/"les A/[ic/iae/

Charles l\/lichael
1114 Avenue of the Americas
New York, New York 10036
(212) 506-3900
cmichael@steptoe.com

Coz/nse/jor nonparty respondean Pt/b]icis
Media, 1170.,' Sm)"com A/[edz`a Vesi Grc)up, lnc.,‘
Zem'th Medz`a Se)'vl`ces, lnc.,' Medl'c/Vesf
Worldi/vide, 1170 ,' Digl'ms, lnc.,' and He[en Lin

Filed 12/07/18

Page 4 of 4

